Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20, 22-23, and 27-31 are pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The rejection of claims 1-4, 6-14, 21, 25, 27-33, 35, and 37-39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims.
Claim Rejections - 35 USC § 103
The rejection of claims 1-4 , 6-14, 25, 27-33, 35, 37-39 under 35 U.S.C. 103 as being unpatentable over Schaffer et al. (US20090202490A1), Perabo et al. (US2005/0106558A1), Bartlett US20020192823, and Bowels et al. (US 20080269149 A1), is withdrawn in response to Applicant’s amendment to the claims.  However a new rejection in response to the IDS filed 04/06/2021 is set forth below:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22, and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al (US6156303) in view of Bowles et al. (US 7892809 B2; both references see IDS filed 04/06/2021).

Russell et al. (US 6,156,303) describe isolated adenovirus-associated viruses (AAV), including AAV isolated designated AAV3b and AAV6, and pharmaceutical compositions comprising said AAVs and nucleic acid.  Russell et al. provides an alignment of AAV3b and other AAV proteins, see the following Figure 2A, in the highlighted portion of the alignment, the differences between AAV3B and AAV2 and AAV6 are described.

    PNG
    media_image1.png
    536
    1033
    media_image1.png
    Greyscale

Russel et al. further teach that the variable regions identified between the different capsid proteins are associated with serotype specific functions, see the following ¶ (Col. 7-8, bridging ¶):
“[V]ariable regions are present within the capsid proteins (see FIG. 2) and Rep proteins (see FIG. 3), indicating that these sequences confer serotype-specific functions, including host cell specificity. In particular, the capsid proteins likely are targets for neutralizing antibodies that are generated by a host in response to AAV infection. For example, peptide portions of VP1 of the various AAV serotypes are particularly variable around amino acids 20 to 43, amino acids 450 to 480, amino acids 545 to 559, amino acids 580 to 600, and others as can be identified by inspection of FIG. 2 (compare SEQ ID NOS: 4-7). Thus, peptide portions of an AAV3B or an AAV6 comprising these amino acid sequences can be particularly useful for raising antibodies, for example, to an AAV serotype present in a sample. In addition, such peptide portions of the different AAV serotypes can be used to identify the presence of antibodies in an individual infected by AAV. Such peptide portions of an AAV polypeptide also can be incorporated into viral capsids to confer specific functions.”
Although Russell et al. do not specifically suggest modification at amino acid position 312 of the AAV3B sequence, it is clear from the alignment in Figure 2A that “by inspection of Figure 2,” the ordinary skilled artisan would notice clear difference between the AAV3B amino acid sequence and that of AAV2 at amino acid 312, from  S(AAV3B) [Wingdings font/0xE0]N(AAV2).
Absent evidence of unexpected properties associated with the full scope of the present invention, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention, to have modified the serotype-specific function of AAV3b, having the sequence of SEQ ID NO: 11 of the instant invention and disclosed in Russell et al. by substituting amino acids from AAV2 into the same amino acid position of AAV3b, with the purpose of conferring AAV2 serotype activity into the AAV3B capsid protein.  One of ordinary skill in the art would have been motivated to make a substitution at position 312, based upon the disclosure of the sequence alignment set forth in Figure 2A of Russell et al.
One of ordinary skill in the art would have had an high degree of expectation of success in changing the serotype specific activity of AAV3B by introducing AAV2 amino acid “type” substitutions into the sequence, based upon the prior art teachings of Bowles et al. (US 7892809 B2), which clearly discloses the production of AAV variant sequences by amino acid substitution.  As previously stated,  Bowles et al. teach the following (bridging ¶ col. 1-2):

Also, it is noted that Bowles et al. discloses amino acid sequences of AAV3B that comprise a single amino acid insertion after position 263 or 264, and therefore comprises the full length AAV3B sequence.  However the modified sequence comprises a new amino acid residue at position 312, and therefore reads on the capsid protein of claim 20.
Regarding claims 27-30, these claims define the gene product produced by the heterologous nucleic acid.  Absent evidence to the contrary, the role or function of the particular gene product produced by the heterologous nucleic acid expressed in the recombinant AAV vector is a simple matter of design choice.  The particular choice of gene product does not make a patentable contribution over the prior art.
Claims 23, and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lisowski et al. (US-2018/0258420 A1; US-9856469B2; IDS 04/06/2021).
Instant claims 23 and 31 recite a recombinant AAV virus comprising an AAV-LK03 capsid protein and a heterologous nucleic acid, and a pharmaceutical composition comprising said recombinant AAV.
Lisowski et al. discloses the nucleic acid sequence of SEQ ID NO: 31.  This sequence is 100% identical to SEQ ID NO: 12 of the instant application.  Lisowski et al. describes this sequence as encoding the AAV-LK03 capsid protein.  Furthermore, Lisowski et al. describe recombinant AAV capsid proteins having a protein sequence having at least about 95, 96, 97, 98 or 99% sequence identity to the disclosed amino acid sequences, including the amino acid sequence of AAV-LK03 (SEQ ID NO: 12).
Absent evidence to the contrary, since there does not appear to be any evidence of unexpected properties associated with a generic substitution at position 312 of AAV-LK03, the disclosure of Lisowski et al., which encompasses recombinant AAV-LK03 having at least 95%-99% identity to SEQ ID NO: 12, reads on the instant claims. 
Regarding claims 27-30, these claims define the gene product produced by the heterologous nucleic acid.  Absent evidence to the contrary, the role or function of the particular gene product produced by the heterologous nucleic acid expressed in the recombinant AAV vector is a simple matter of design choice.  The particular choice of gene product does not make a patentable contribution over the prior art.
Conclusion
Although claims 20, and 22-23 were previously deemed allowable, Applicant’s IDS filed 04/06/2021 resulted in the new grounds of rejection.


Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 04/06/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699